Title: To James Madison from James Monroe, 17 April 1804
From: Monroe, James
To: Madison, James



Dear Sir
London April 17. 1804.
I enclose you two notes which I recd. from Baron Jacob, the Prussian minister here, requesting me to make enquiries respecting two persons mentioned in them, about whom he wishes to give information to his government. Will you be so good as make the necessary enquiries & communicate to me as soon as in yr. power what you hear respecting them.

There is nothing new in our affairs here. The King’s indisposition is not entirely removed, & doubts are entertained of its actual state. It is said that Mr. Fox intends to make some motion on friday relative to the publick defense. It will try the strength of the ministry, since it will explain more fully the part that Mr. Pitt will take in reference to it, the old opposition & its leader. In the instability of affrs. here, the indisposition of the King, and probable elevation of the P. of W., with the hatreds of the one & the partialities real or presumed of the other, some of the principal actors here appear to have had no little embarrassment what part to take in their parliamentary course.
I have this moment recd. yours of the 14. and 16. of Feby, with the British convention, to which I shall pay due attention. I have not time to decypher the communication before Col: Trumbull sails to whom this will be given & who sets out tomorrow.
Every thing relative to France will be communicated to you in the papers which go by this conveyance. Reserve in expressing any sentiment on any part or party connected with the business is the course which I observe. Abstracted from the collisions of this hemisphere it is our interest & duty to make friends by our honest policy, & by prudent conduct every where, and enemies no where. I am dear sir sincerely your friend & servant
Jas. Monroe
P S. I have answerd the President sometime since, by Mr. Herries, that in consideration of the duties expected from me here, and other important causes which made it proper for me to remain on this side the water the present year, that I wished him to confer the appointment to Louisiana on some other person. I mention the circumstance here lest by accident that letter might miscarry. In this I consult neither my interest or inclination.
This govt. has never mentioned the affr. of Etiquette to me, and have I have little doubt ordered their minister to comply with our regulations. Nor did Ld. H. mention in our interview the subject of the convention, wh. I have now recd. from you.
